127 F.3d 1105
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stanley MA;  Shong-Ching Tong, Plaintiffs-Appellants,v.Martin L. GOETSCH;  Jennifer Wenger;  Reginald Yates,Defendants-Appellees.
No. 97-55331.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 20, 1997.**Decided Oct. 27, 1997.

Before:  THOMPSON, T.G. NELSON, and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
Stanley Ma and Shong-Ching Tong appeal pro se the district court's Fed.R.Civ.P. 12(b)(6) dismissal of their action alleging that a municipal court judge, a municipal court commissioner and a municipal court clerk violated their civil rights in handling several municipal court lawsuits.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review the dismissal de nova, see Mullis v. United States Bankr.Court, 828 F.2d 1385, 1388 (9th Cir.1987), and we affirm.


3
The district court properly dismissed the action on the ground that plaintiffs' claims were barred by the doctrine of judicial immunity.  See id. at 1388, 1390 (stating that judges are entitled to absolute immunity from civil liability for damages and that court clerks have absolute quasi-judicial immunity from civil liability when they perform tasks that are an integral part of the judicial process);  see also Franceschi v. Schwartz, 57 F.3d 828, 830 (9th Cir.1995) (per curiam) (stating that municipal court commissioners performing judge-like functions are entitled to absolute immunity from civil liability for damages)


4
We reject the plaintiffs' argument that the district court abused its discretion by denying plaintiffs' motions to disqualify the district judge and the magistrate judge.  See Thomassen v. United States, 835 F.2d 727, 732 (9th Cir.1987).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3